I think the trial court correctly construed the meaning of the statute, and therefore dissent from the conclusion reached by the other members of this court. The statute plainly makes it the duty of a railroad company in this state to provide for the redemption of a ticket sold by it and unused by the purchaser, if such ticket is presented for redemption to one of its ticket agents "within a time not exceeding ten days after the right to use" same "has expired by limitation of time as stipulated therein." Article 1528, Revised Criminal Statutes (Pen. Code). It as plainly denounces a penalty against such company if it "shall refuse or fail" to redeem such ticket "when presented" to it for the purpose. Article 1529, Revised Criminal Statutes. To my mind the words "when presented," used in article 1529, mean that the ticket must be redeemed at the time it is presented to the company for the purpose, and the requirement of article 1528 that the company shall provide for the redemption of the ticket, means that the company shall provide for its redemption at that time, and not at some other time chosen by it. Rohrig v. Railway Co, 130 Iowa 380, 106 N.W. 935. *Page 1052